DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites Formula I containing ring systems A, B, C, D and E which are linked by X and Y which are present or absent based on coefficients r, s, p and q. The coefficients r, s, p and q = 0, 1, 2 or 3. There are several indefinite factors:
X and Y is defined as 


    PNG
    media_image1.png
    332
    614
    media_image1.png
    Greyscale

The office notes that X and Y is above defined as specific examples none of which include a single bond. When p, q, r and s = 0, X and Y are not present. Claim 1 does not recite how X and Y are defined in this scenario. As none of the above options are applicable when p, q, r and s = 0, the office cannot determine the metes and bounds of X and Y.
Ring system D and E may by absent. In this scenario when p and q are 1-3, the office cannot determine the metes and bounds for which the linking is actually attached to an unknown/absent moiety.
Ring system D and E may by absent. In this scenario, the office cannot determine the metes and bounds for which the Z group is actually attached to an absent moiety.
D is defined as cyclic or acyclic but D is represented in Formula I as cyclic only which renders the limitation indefinite.
The above factors render claim1 and all claims which require claim 1 as indefinite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786